Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney R. Shoemaker on 5/18/2022.

The application has been amended as follows: 

In claim 1 line 3 delete “.5:4” and insert --- 0.5:4 ---.
In claim 8 line 1 directly before “,” insert --- 1 ---.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest instant herbicidal invention comprising a stable emulsion containing water and vegetable oil in about a 1:1 to 0.5:4 ratio, 0.5 to 1.2% weight/volume lecithin and 1-3% surfactant(sodium stearate) that can be diluted 100 times in water without phase separation. 
The Applicant has established in their remarks filed 5/18/22, “International Application No. PCT/US2016/030392 is not prior art to the present application because it falls within the exceptions to 35 U.S.C. §102(a)(1) and §102(a)(2) as found in 35 U.S.C. §102(b)(1)(A) and §102(b)(2)(A) and (C).”
With respect to the 35 USC 103 rejection mailed 12/092021, Harman WO 2018/183976, application no. PCT/US2018/025590, is one of the priority documents for the present application. PCT/US2018/025590, published as WO 2018/183976, is not a prior art. The Applicant has established in remarks filed 3/8/22, “The present claims are fully supported by the present application as filed and by the priority documents. Thus, reference PCT/US2018/025590, published as WO 2018/183976, is not properly cited against the present application and must be removed as a prior art reference. It is simply not prior art to the present application; it is a properly claimed priority document to the present application.” 
35 USC 112 rejections in office action mailed 12/09/21 have been overcome by amending claim 10 to recite “plant pest or plant disease” as well as by the cancellation of claims 11-13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616